EXHIBIT 5.1 BARNETT & LINN ATTORNEYS AT LAW 23945 Calabasas Road, Suite 115 • Calabasas, CA 91302 www.barnettandlinn.com WILLIAM B. BARNETT TELEPHONE: 818-436-6410 Attorney/Principal FACSIMILE: 818-223-8303 wbarnett@wbarnettlaw.com April 27, 2012 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 Re: FrogAds, Inc. Form S-8 Registration Statement Ladies and Gentlemen: We refer to the above-captioned registration statement on Form S-8 (the “Registration Statement”) under the Securities Act of 1933, as amended (the “Act”), being filed by FrogAds, Inc., a Nevada corporation (the “Company”), with the Securities and Exchange Commission. We have examined the originals, photocopies, certified copies or other evidence of such records of the Company, certificates of officers of the Company and public officials, and other documents as we have deemed relevant and necessary as a basis for the opinion hereinafter expressed. In such examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as certified copies or photocopies and the authenticity of the originals of such latter documents. Based on our examination mentioned above, we are of the opinion that the securities being registered pursuant to the Registration Statement will be, when so issued, duly authorized, legally and validly issued, fully paid and non-assessable. We hereby consent to the filing of this opinion as Exhibit 5.1 to the Registration Statement. In giving the foregoing consent, we do not hereby admit that we are in the category of persons whose consent is required under Section 7 of the Act, or the rules and regulations of the Securities and Exchange Commission. Very truly yours, /s/Barnett & Linn Barnett & Linn
